COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Claudia Susana Martinez Jardon,               §              No. 08-17-00183-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                65th District Court

  Gerd Pfister,                                 §            of El Paso County, Texas

                        Appellee.               §              (TC# 2013DCM4404)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 17, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 17, 2018.


       IT IS SO ORDERED this 15th day of February, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.